DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-24 are pending.  Claims 1, 4 and 16 have been amended. 

Response to Arguments
Applicant’s arguments filed 05/12/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made in view of Zhou US 20170308968.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 16-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou US 20170308968.

Regarding claim 1 and 16, Zhou teaches:
generating a time-varying charge/discharge control signal for an electrical storage device (signal generated by the instruction and is time varying by having a schedule which sets a time which is for charging and discharging of a energy storage device in determining its capacity determination to control operation. Fig 1 #130 to charge and discharge; Par 0210 “the computer executable instructions 1030 are configured to, with the at least one processor, cause the system to: perform, a device capacity determination process”), 
wherein generating the time-varying charge/discharge control signal comprises: 
identifying a prioritization order of a stack (in determining prioritization of supply devices including battery to charge and discharge as a supply device. Par 0217 “determining operation priorities of the multi-type energy supply devices and an operation mode of the CCHP unit”) of simultaneously operating control modes (when operations (i.e. modes) are coupled with each other this is noted as simultaneously operating. Par 0034 “it may also be seen that some operations of these devices are usually coupled with each other and multi-energy coupled scheduling operations are preferable in the micro grid, which has an important effect on achieving the micro grid's higher operation efficiency. Besides, the micro-grid may operate in different operation modes, including the grid-connected node, the planned island mode and the unplanned island mode. All of factors will have different impacts to the MG capacity determination.”), 
the stack of simultaneously operating control modes including a staging mode (highest priority mode noted as staging mode. Par 0178 “in the grid-connected mode, the renewable energy is given the highest priority”) and at least two additional control modes (other modes of operation. See Par 0167 “the micro grid may work in three different modes, i.e., the grid-connected mode, the planned island mode and the unplanned island mode.”), 
each control mode of the stack comprising a plurality of control signal candidate values (plurality of instructions having control modes associated to parameter limits i.e. control signal candidate values. Par 0230 “a plurality of instructions executable by a processor to determine device capacity for a micro grid” Par 0037 “ parameter limits may be obtained, for example by a processor.”; and Par 0038 “parameter limits may include limits to respective numbers or energy supply capacities of at least some of the multi-type energy supply devices. For example, the number of CCHP units, PV panels, wind turbines, rated power of the ice-storage air-conditioner, the ordinary heating energy supply device such as natural gas boilers. However, it may be appreciated that these parameter limits are set dependent specific application requirements and in some application, it is possible to use more or less limits or even omit these parameters limits.”); 
identifying an intersection of control signal candidate values from the plurality of control signal candidate values of each control mode according to the prioritization order (intersection occurs when having a matching relationship. Par 0165 “the optimal energy scheduling process may be pre-performed by determining operation priorities of the multi-type energy supply devices and an operation mode of the CCHP unit at each time interval in a scheduling period based on matching relationship between thermal demand and electricity demand and operation scenarios of the micro grid”); and 
determining at least one time-varying charge/discharge control signal for the electrical energy storage device from the intersection of control signal candidate values (instruction of operation is determined from matched relationship i.e. the intersection. Par 0165 “the optimal energy scheduling process may be pre-performed by determining operation priorities of the multi-type energy supply devices and an operation mode of the CCHP unit at each time interval in a scheduling period based on matching relationship between  thermal demand and electricity demand and operation scenarios of the micro grid with an aim of minimizing integrated cost and energy outage cost”)
wherein the charge/discharge control signal is determined using the prioritization order of the stack of simultaneously operating control modes (prioritization order will be in networked communication. Fig. 1 #100 micro-grid charging and discharging 130 from optimal energy determination. Par 0070 “Thus, in the optimal capacity determination model, the operation constraints on the multi-type energy supply devices”; Par 0226 “the electricity may be supplied by and in an priority order of the renewable energy, the CCHP unit and the battery storage, the cooling energy may be supplied by and in the priority order of remaining renewable energy after supplying electric loads” and Par 0234 “The logical function or any system element described may, among other functions, process and/or convert an analog data source such as an analog electrical, audio, or video signal, or a combination thereof, to a digital data source for audio-visual purposes or other digital processing purposes such as for compatibility with computer processing or networked communication”).  

Regarding claim 2 and 17, Zhou teaches:
determining a compatibility between the plurality of stacked control modes by sequentially testing whether at least one control signal candidate value for a lower priority control mode is common across all higher priority control modes.   (running together making them compatible. Fig 1 #100; Par 0183 “For the CECDS process in grid-connected mode, the electricity energy may be supplied by the renewable energy, CCHP units and macro grid in a decreasing priority ranking thereof. The cooling energy may be supplied by rest of renewable energy after supplying electric load for air-conditioning, the CCHP units while satisfying electric demand, CCHP units while driving air-conditioning, CCHP while driving ice-melting, and the macro grid for ice-melting and for air-conditioning, and in a decreasing priority ranking thereof. Moreover, the matching relationship between the cooling demand and the electricity demand can also be considered to determine the operation mode of the CCHP units.”)

Regarding claim 3 and 18, Zhou teaches:
wherein at least two control modes of the plurality of stacked control modes each include an ideal value.  (operation of microgrids modes is triggered to have a optimal capacity determination wherein parameters are used to make determination to implement operation i.e. modes.  Par 0029 “ the apparatus may comprise a demand & parameter obtaining module 1210 and a process performing module 1220. The demand & parameter obtaining module 1210 is configured to obtain the energy demand such as the electricity demand, the thermal demand in each hour of a year, and parameter limits such as limits as described hereinbefore. The process performing module 1220 may be configured to perform, a device capacity determination process” Par 0161 “herein, a micro grid optimal operation strategy for the multi-type energy supply is provided for simplifying the solving of the optimal capacity determination”)

Regarding claim 4 and 19, Zhou teaches:
wherein the stacked control modes comprise two or more of the following modes: Charge-Discharge mode, Coordinate Charge Discharge mode, Active Power Limit mode, Active Power Response mode, Active Power Smoothing mode, and Pricing Signal mode.  (Charge-Discharge mode i.e. the grid-connected mode and , Pricing Signal mode i.e. , the planned island mode,  Par 0167 “the micro grid may work in three different modes, i.e., the grid-connected mode, the planned island mode and the unplanned island mode.)

Regarding claim 5 and 20, Zhou teaches:
wherein the stacked control modes further comprise at least one of the following additive modes: Volt-Watt mode, Frequency-Watt Curve mode, and Automatic Generation Control mode; and wherein utilization of at least one of the additive modes comprises adding or subtracting at least one value relative to a time-varying charge/discharge control value generated by utilization of the two or more modes.   (power generation automatic generation Control mode having added constraints.  Par 0134 “When the CCHP unit works at the mode wherein the cooling energy output is determined based on the P.sub.CHP(t)” ….. “wherein the power generation”; Par 0201 “the multiple objectives should be combined into a single objective by weighing them, and at the same time penalties should be laid on the unsatisfied constraints and added to the single objective, which could make the optimization results worse.” Par 0114 “ modifying some of the constraints; omitting some of the constraints and adding some new constraints”)
  
  Regarding claim 7 and 21, Zhou teaches:
utilizing a time-dependent forecast of electrical energy production by a renewable electrical energy generation resource in generating the at least one time-varying charge/discharge control signal.  (predetermined time interval of one within one year is used to determine operation (i.e. forecasted prediction from past history of a year ago) from capacity determination which send the control signals. see Par 0036 “the multi-type energy supply devices may comprise a renewable energy supply device”; and Par 0037 “the optimal capacity determination process may be performed for a one-year period and thus the energy demands for the whole year may be first obtained. The optimal capacity determination process may be performed on a basis of a predetermined time interval within one year, for example, one hour, and in such a case, the energy demands may include demand data for each hour in the one year.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 20170308968 in view of  Arnold et al. US 2020/0014210.

  Regarding claim 6, Zhou does not explicitly teach:
wherein the electrical energy storage device is charged exclusively from a renewable electrical energy generation resource, and does not receive electric power from a electrical grid.  
Arnold teaches:
wherein the electrical energy storage device is charged exclusively from a renewable electrical energy generation resource, and does not receive electric power from a electrical grid.  
(Par 0019 “The energy storage device can preferably only be charged by the renewable energy source, such as the photovoltaic system.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include energy storage device is charged exclusively from a renewable electrical energy generation resource taught by Arnold for the purpose of minimizing cost of service. (Refer to Par 0019)

Claims 8-9 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 20170308968 in view of  KATZIR WO 2013102894.

Regarding claim 8 and 22, Zhou teaches:
wherein the at least one time- varying charge/discharge control signal is configured to ensure that a SOC schedule is satisfied by charging the energy storage device necessary to meet the SOC target schedule.  (processor controls micro-grid operations with control signals to control modes of operation for each power supply and load wherein a capacity schedule is determined for efficient operation of the micro-grid. See Fig 1; Par 0037 “The optimal capacity determination process may be performed on a basis of a predetermined time interval within one year, for example, one hour, and in such a case, the energy demands may include demand data for each hour in the one year.”; Par 0162 “ During studying the objectives and constraints of the optimal capacity planning model, the inventors observe that the annualized investment cost and the upper and lower constraints of decisive variables, other objectives and constraints are closely related to the optimal MG schedule.” Par 0034 “the micro-grid may operate in different operation modes, including the grid-connected node, the planned island mode and the unplanned island mode. All of factors will have different impacts to the MG capacity determination”; and Par 0078 “denotes the electricity provided by the storage battery in the t-th hour”) 
Even though Zhou teaches:
wherein the at least one time- varying charge/discharge control signal is configured to ensure that a SOC schedule is satisfied by charging the energy storage device necessary to meet the SOC target schedule as noted above.
Zhou does not teach:
wherein the at least one time- varying charge/discharge control signal is configured to ensure that a SOC schedule is satisfied by charging the energy storage device at an average rate necessary to meet the SOC target schedule..  
Katzir teaches:
charging the energy storage device at an average rate. (Pg. 18 Lines 18-20 “a charging scheme may be represented by one or more parameters indicating the average/nominal rate of power/current consumption to be obtained during charging.)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include charging the energy storage device at an average rate taught by Katzir for the purpose of using demand management techniques allow control over the rate for power consumption from the electric power distribution grid and demand management techniques may be used to level the load on the grid by shifting the demand for power consumption from peak times to earlier or later times. (Refer to Pg. 2 Lines 14-17)

  Regarding claim 9 and 23, Zhou teaches:
wherein the at least one time- varying charge/discharge control signal is configured to ensure that an SOC schedule is satisfied by charging necessary to meet the SOC target schedule (processor controls micro-grid operations with control signals to control modes of operation for each power supply and load wherein a capacity schedule is determined for efficient operation of the micro-grid. See Fig 1; Par 0037 “The optimal capacity determination process may be performed on a basis of a predetermined time interval within one year, for example, one hour, and in such a case, the energy demands may include demand data for each hour in the one year.”; Par 0162 “ During studying the objectives and constraints of the optimal capacity planning model, the inventors observe that the annualized investment cost and the upper and lower constraints of decisive variables, other objectives and constraints are closely related to the optimal MG schedule.” Par 0034 “the micro-grid may operate in different operation modes, including the grid-connected node, the planned island mode and the unplanned island mode. All of factors will have different impacts to the MG capacity determination”; and Par 0078 “denotes the electricity provided by the storage battery in the t-th hour”) ,
while updating the generation of the at least one time-varying charge/discharge control signal based upon at least one of the following items (i) or (ii): (i) an updated time-dependent forecast of electrical energy production; or (ii) an updated SOC schedule.  (Par 0226 “herein in the unplanned island mode, if it is in a valley-time period, reduced amount of stored” …. “may be rescheduled “ …. “the electricity may be supplied by and in an priority order of the renewable energy, the CCHP unit and the battery storage” …. “wherein the CCHP unit works in a mode in which the supplied cooling energy is determined by the electricity and the battery storage”)
Zhou does not explicitly teach:
charging at an average rate.  
Katzir teaches:
charging at an average rate.  (Pg. 18 Lines 18-20 “a charging scheme may be represented by one or more parameters indicating the average/nominal rate of power/current consumption to be obtained during charging.)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include charging at an average rate taught by Katzir for the purpose of using demand management techniques allow control over the rate for power consumption from the electric power distribution grid and demand management techniques may be used to level the load on the grid by shifting the demand for power consumption from peak times to earlier or later times. (Refer to Pg. 2 Lines 14-17)
Zhou also does not explicitly teach:
periodically updating the generation.  
Katzir teaches:
periodically updating the generation. (Pg. 26 Lines 30-34 “Charging Protocol module 310 may adapted for obtaining/updating the charging criteria CRT and/or corresponding charging schemes”) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include periodically updating the generation taught by Katzir for the purpose of using demand management techniques allow control over the rate for power consumption from the electric power distribution grid and demand management techniques may be used to level the load on the grid by shifting the demand for power consumption from peak times to earlier or later times. (Refer to Pg. 2 Lines 14-17)

Claims 10 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 20170308968 in view of  KATZIR WO 2013102894 as applied to claim 9 and further in view of Chow US 2016/0006245.

  Regarding claim 10 and 24, Zhou does not explicitly teach:
periodically updating the generation of the at least one time-varying charge/discharge control signal upon expiration of a refresh period, wherein the periodic updating comprises computing and using a new basepoint value for aggregated energy supplied from a renewable electrical energy generation resource and the electrical energy storage device to an electrical grid upon expiration of the refresh period.  
Chow teaches:
periodically updating the generation of the at least one time-varying charge/discharge control signal upon expiration of a refresh period, wherein the periodic updating comprises computing and using a new basepoint value for aggregated energy supplied from a renewable electrical energy generation resource and the electrical energy storage device to an electrical grid upon expiration of the refresh period.  (periodically updating once a minute to a new energy amount noted to be a new basepoint value from power sources consisting of renewable energy (i.e. generator) and energy storage device (i.e. ESS or battery). Fig 1 #122, 126; Par 0058 “The energy generation device 126 may include, for example, solar or other photovoltaic panels, wind generators, fuel-based generators”; Par 0081 “the system may control a power source (e.g., battery or generator)”; and  Par 0006 “periodically updating the offset energy amount provided by the power source over the second portion of the demand charge measuring period, such as updating at least once per minute. Controlling the power source may comprise setting an output power of the power source to cumulatively provide the offset energy amount over the second portion. Controlling the power source may also comprise discharging an energy storage device through an inverter.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include updating taught by Chow for the purpose of managing and minimizing charges. (Refer to Par 0004)
  
Claim 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 20170308968  in view of  Keoppe et al. US 2017/0358929.

  Regarding claim 11, Zhou does not explicitly teach:
altering the at least one time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility.  
Keoppe teaches:
altering the at least one time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility.  Par 0074 “In combination with the forecast weather, the controller 70 may utilize feedback signals from the local weather station 60f. If, for example, a day is predicted to be sunny, yet experiences a period of cloudiness, the weather station 60f generates signals corresponding to the level of insolation of the PV array 14. The controller 70 may also monitor the output power being generated by the PV array 14. The controller may then determine whether the real-time weather conditions and power generated by the PV array 14 are sufficient to generate the power expected as determined from the forecast conditions. If not, the controller 70 may adapt the controller commands in response to the real-time operating conditions”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include altering the at least one time-varying charge/discharge control signal taught by Koeppe to provide a system by which a provider of an electrical grid may have access to control renewable energy assets. (Refer to Par 0007)

Regarding claim 12, Zhou does not explicitly teach:
wherein the at least one time-varying charge/discharge control signal is further configured to increase the value of the at least one time-varying charge/discharge control signal during periods of increased relative production of a renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device,
Koeppe teaches:
wherein the at least one time-varying charge/discharge control signal is further configured to increase the value of the at least one time-varying charge/discharge control signal during periods of increased relative production of a renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device, (Par 0065 “the controller 70 increases the control command for the photovoltaic source 14 and reduces the control command for the wind turbine 18. When the weather forecast indicates overcast and windy weather,”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include to increase the value of the at least one time-varying charge/discharge control signal during periods of increased relative production of a renewable electrical energy generation resource taught by Koeppe to provide a system by which a provider of an electrical grid may have access to control renewable energy assets. (Refer to Par 0007).  

  Regarding claim 13, Zhou does not explicitly teach:
wherein the electrical energy storage device comprises a battery array.  
Koeppe teaches:
wherein the electrical energy storage device comprises a battery array (Par 0044 “The storage device 24 may be, but is not limited to, a battery, a fuel cell, or a flow battery. It is contemplated that each storage device 24 may be made of either a single device or multiple devices connected in series, parallel, or a combination thereof as is known in the art.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include a battery array taught by Koeppe for the purpose having desired voltage or current arrangement. (Refer to Par 0044)

Regarding claim 14, Zhou teaches:
wherein the electrical energy storage device is electrically coupled to a photovoltaic array.   (Fig 9C #4290; Par 0042 “PV panels cluster”)
  
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 20170308968  in view of  Keoppe et al. US 2017/0358929 as applied to claim 14 and further in view of Puetter US 2018/0012337.

  Regarding claim 15, Zhou does not explicitly teach:
obtaining a  time-dependent forecast of electrical energy production of the photovoltaic array, 
wherein the time-dependent forecast comprises an ensemble based at least partially on of two or more of the following: on-site sky imaging, satellite imaging, and meteorological modeling.  
Puetter teaches:
wherein the time-dependent forecast comprises an ensemble based at least partially on of two or more of the following: on-site sky imaging, satellite imaging, and meteorological modeling.   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zhou to include comprises an ensemble based at least partially on of two or more of the following: on-site sky imaging, satellite imaging, and meteorological modeling taught by Puetter for the purpose of having an improved data. (Refer to Par 0004)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORI US 20180276768, Ristau US 20170331325 and Malhotra US 10944282.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859